Case 19-13273-VFP             Doc 386      Filed 03/24/20 Entered 03/24/20 19:16:56                        Desc Main
                                          Document     Page 1 of 15



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
PORZIO, BROMBERG & NEWMAN, P.C.
100 Southgate Parkway
P.O. Box 1997
Morristown, New Jersey 07962
(973) 538-4006
(973) 538-5146 Facsimile
John S. Mairo, Esq. (jsmairo@pbnlaw.com)
Robert M. Schechter, Esq. (rmschechter@pbnlaw.com)
Kelly D. Curtin, Esq. (kdcurtin@pbnlaw.com)

Counsel for the Official Committee of Unsecured
Creditors

In re:                                                                Chapter: 11

IMMUNE PHARMACEUTICALS INC., et al.,1                                 Case No.: 19-13273 (VFP)

                           Debtors.                                   (Jointly Administered)


           SUPPLEMENTAL OBJECTION OF THE OFFICIAL COMMITTEE OF
           UNSECURED CREDITORS TO THE MOTION OF DISCOVER
           GROWTH FUND, LLC TO CONVERT PURSUANT TO 11 U.S.C. §
           1112(b) AND STATEMENT IN SUPPORT OF CONTINUING THE
           DEBTORS' EXCLUSIVITY PERIODS

           The official committee of unsecured creditors (the "Committee") appointed in the chapter

 11 bankruptcy cases (the "Chapter 11 Cases") of the above-captioned debtors and debtors-in-

 possession (the "Debtors") hereby submits this: (1) supplemental objection (the "Supplemental

 Objection") to the motion [Dkt. No. 184] (the "Motion") by Discover Growth Fund, LLC

 ("Discover Growth") to convert these cases to chapter 7 pursuant to 11 U.S.C. § 1112(b);2 and

 (2) statement in support of continuing the Debtors' exclusivity periods (the "Exclusivity


 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
 follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
 Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
 (9630).
 2
   Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.


 4438022
Case 19-13273-VFP             Doc 386     Filed 03/24/20 Entered 03/24/20 19:16:56                        Desc Main
                                         Document     Page 2 of 15



 Statement", together with the Supplemental Objection, the "Committee's Supplemental

 Pleading"). In support of the Committee's Supplemental Pleading, the Committee incorporates

 in full its initial objection (the "Initial Objection") dated June 25, 2019 [Dkt. No. 208] and

 respectfully states as follows:

                                       PRELIMINARY STATEMENT

           1.      Between battling Discover Growth, managing crises in Israel (including rogue

 actions by the initial trustee) and other unfortunate and tragic occurrences in this case, including

 the passing of the Debtors' Chief Executive Officer, Mr. Gary Rabin, the Debtors, the Committee

 and the estates' professionals have been through the gauntlet in these cases. All the while,

 Discover Growth, an equity investor whose claims arise from a Securities Purchase Agreement,

 has continued to utilize the threat of conversion as a litigation tactic in its attempt to pelt the

 Debtors and the Committee into submission. The Debtors and the Committee resist those efforts

 and persevere because the relief sought in the Motion hurts all parties in interest, including the

 Debtors' administrative and unsecured creditors. 3 These cases cannot be converted for the

 benefit of Discover Growth, which represented in the document (Securities Purchase Agreement)

 giving rise to its claims that it was an experienced investor which understood the economic risk it

 was taking on with its "Securities" investment and that it could afford a "complete loss" of its

 "Securities" investment:

           Experience of Investor. Investor, either alone or together with its representatives, has
           such knowledge, sophistication, and experience in business and financial matters so as to
           be capable of evaluating the merits and risks of the prospective investment in the
           Securities, and has so evaluated the merits and risks of such investment. Investor is able


 3
   Indeed, at this point, the estates' professionals' investment in the Debtors' cases likely exceeds Discover Growth's
 purported $2 million investment in the Debtors, which as this Court is aware, the Debtors and the Committee assert
 is an equity investment in the first instance, and subject to subordination in any event. See Dkt. Nos. 380 & 381 (fee
 applications on account of some of the Debtors' professionals totaling $921,648.98); See Dkt. Nos. 382 & 383 (fee
 applications on account of some of the Committee's professionals totaling $906,838.17).
                                                           2

 4438022
Case 19-13273-VFP         Doc 386    Filed 03/24/20 Entered 03/24/20 19:16:56             Desc Main
                                    Document     Page 3 of 15



           to bear the economic risk of an investment in the Securities and, at the present time,
           is able to afford a complete loss of such investment.

 Securities Purchase Agreement, III.C.3. (emphasis added).

           2.     As this Court is aware, the Debtors, with the assistance of the Committee, have

 successfully achieved the herculean task of gaining sufficient cooperation in Israel to sell the

 Debtors' anti-eotaxin assets, which has resulted in $6 million for the benefit of the Debtors'

 estates that did not exist when Discover Growth's Motion was filed. It must not be forgotten that

 Discover Growth did nothing positive to advance the anti-eotaxin assets sale or encourage

 competitive bidding; instead, Discover Growth tried to destroy these cases by filing the Motion

 and supporting the notion that the Debtors' license with iCo had been terminated. See Motion, ¶

 34 (Discover Growth alleging that "Debtors have lost the [iCo] license for an integral component

 of their other potentially valuable asset, the Bertilimumab antibody"); note: the "lost" iCo license

 was assumed and assigned to Alexion in connection with the sale. So, despite Discover Growth's

 destructive actions, the Debtors and the Committee were able to close the anti-eotaxin assets sale

 and continue to work diligently together to extract value from the Debtors' remaining assets,

 including Ceplene, Azixn, Amiket, and Lidopain. Options to monetize the Debtors' net operating

 losses and/or the Immune Pharmaceutical, Inc.'s public shell have also been explored. As is

 more thoroughly set forth in the Debtors' supplemental opposition to Discover Growth's motion

 to convert, the Debtors and the Committee have recently been engaged in discussions regarding

 the sale of these assets for cash consideration as well as shares. Given the cross-border, pharma-

 regulatory and public company issues present in these cases, monetization of these assets have

 proven complex. And while it is abundantly apparent that Discover Growth, the experienced

 equity investor that understood the risk of its "Securities" investment and represented it could

 afford a "complete loss" of its "Securities" investment, views conversion as its opportunity to

                                                  3

 4438022
Case 19-13273-VFP          Doc 386    Filed 03/24/20 Entered 03/24/20 19:16:56             Desc Main
                                     Document     Page 4 of 15



 abscond with the hard-fought value created in these cases by the Debtors and the Committee, a

 trustee that is unfamiliar with the Debtors' assets and Discover Growth's bad acts, will only serve

 to prevent (and not encourage) further monetization of the Debtors' assets.

           3.     The more appropriate course is to permit the Debtors' chapter 11 cases to continue

 and to extend the Debtors' exclusive periods. This will allow the discussions with potential

 purchasers and partners, which are more apt to, and may only be able to, purchase assets and/or

 the public shell in a chapter 11 proceeding. More importantly, it will allow for a disclosure

 statement and plan process that provides a pathway for recovery for the Debtors' creditors

 through the creation of a creditors' trust to pursue and administer (i) avoidance actions, (ii)

 actions against directors and officers, (iii) sale proceeds (including from the money held by

 Israel) and (iv) shares to potentially be distributed in a reorganized, new or merged entity.

           4.     Finally, as was stated in the Initial Objection, Discover Growth's allegations of

 bad faith are completely meritless. The Debtors have multiple assets and unsecured creditors.

 This is not a two party dispute that may be resolved through a pending foreclosure. The timing

 of the bankruptcy filings reveals only that the Debtors were acting to preserve value for all

 parties-in-interest in the face of an imminent foreclosure by Discover Growth (with only ten

 days' notice).    As to cash flow, the Debtors, like all developmental stage pharmaceutical

 companies, do not generate income insofar as the products are in trials and not yet approved and

 the Debtors' operations remain effectively paused pending these cases.

           5.     For these and other reasons set forth herein and in the Initial Objection, the Court

 should deny Discover Growth's Motion and extend the Debtors' exclusivity periods.




                                                   4

 4438022
Case 19-13273-VFP         Doc 386    Filed 03/24/20 Entered 03/24/20 19:16:56            Desc Main
                                    Document     Page 5 of 15



                                         JURISDICTION

           6.    This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

 1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a

 core proceeding pursuant to 28 U.S.C. § 157(b)(2).

           7.    The statutory predicate for the relief sought is section 1112(b) of title 11 of the

 United States Code, 11 U.S.C. §§ 101, et seq. (the "Bankruptcy Code").

                                         BACKGROUND

 Case Background

           8.    On February 17, 2019 (the "Inc. Petition Date"), Immune Pharmaceuticals, Inc.

 "Immune Inc.") filed a voluntary petition under chapter 11 of the Bankruptcy Code, commencing

 its chapter 11 case.

           9.    On February 22, 2019 (the "Ltd. Petition Date"), Immune Pharmaceuticals, Ltd.

 ("Immune Ltd.") filed a voluntary petition under chapter 11 of the Bankruptcy Code,

 commencing its chapter 11 case.

           10.   On February 26, 2019 (the "Subsidiaries Petition Date"), Cytovia, Inc., Maxim

 Pharmaceuticals, Inc., Immune Pharmaceuticals USA Corp., and Immune Oncology

 Pharmaceuticals, Inc. (collectively, the "Subsidiaries"), each filed a voluntary petition under

 chapter 11 of the Bankruptcy Code, commencing their chapter 11 cases.

           11.   The Debtors continue to operate their business and manage their property as

 debtors-in-possession under sections 1107 and 1108 of the Bankruptcy Code.

           12.   The Committee was appointed for the Debtors' unsecured creditors on March 14,

 2019. Neither a trustee nor an examiner has been appointed.




                                                  5

 4438022
Case 19-13273-VFP           Doc 386     Filed 03/24/20 Entered 03/24/20 19:16:56                    Desc Main
                                       Document     Page 6 of 15



 Discover Growth's Claim Arising from a Securities Purchase Agreement

           13.    On June 12, 2019, and further amended on July 16, 2019 and September 27,2019,

 Discover Growth filed a proof of claim, Claim No. 37 in the amount of $14,848,569.00 against

 Immune Pharmaceuticals Inc., et al. alleging damages arising out of a Securities Purchase

 Agreement (defined below). 4

           14.    On October 9, 2018, Discover Growth entered into a Securities Purchase

 Agreement (the "Securities Purchase Agreement") with Immune Inc., pursuant to which

 Discover Growth was issued a $5,500,000.00 face amount Senior Secured Redeemable

 Convertible Debenture (the "Debenture") in exchange for $2 million in cash and a $3 million

 promissory note (the "Note").

           15.    Discover Growth has only paid $2 million and has not satisfied the $3 million

 Note.

           16.    Throughout the Securities Purchase Agreement, Discover Growth was referred to

 as "Investor." See Stay Relief Motion at Kirkland Declaration, Exhibit B. In the Securities

 Purchase Agreement, Discover Growth represented:

           Experience of Investor. Investor, either alone or together with its representatives, has
           such knowledge, sophistication, and experience in business and financial matters so as to
           be capable of evaluating the merits and risks of the prospective investment in the
           Securities, and has so evaluated the merits and risks of such investment. Investor is able
           to bear the economic risk of an investment in the Securities and, at the present time, is
           able to afford a complete loss of such investment.

 See Stay Relief Motion at Kirkland Declaration, Exhibit B, §III.C.3. The Securities Purchase

 Agreement defined the term "Securities" as including "the Debenture, the Warrant, the




 4
   Discover Growth is listed in the Immune Inc.'s schedules of liabilities as having a disputed, unliquidated and
 contingent claim against Immune Inc. See Immune Inc. Schedules, Case No. 19-13272 [Dkt. No. 62], Schedule D
 (listing Discover Growth as holding a disputed, unliquidated and contingent claim in the amount of $0.00).
                                                        6

 4438022
Case 19-13273-VFP          Doc 386    Filed 03/24/20 Entered 03/24/20 19:16:56       Desc Main
                                     Document     Page 7 of 15



 Conversion Shares and the Warrant Shares." See Stay Relief Motion, at Kirkland Declaration,

 Exhibit B at Exhibit 1.

 Discover Growth's Stay Relief Motion

           17.   On February 25, 2019, eight days after the Inc. Petition Date, Discover Growth

 filed a motion for relief from the automatic stay [Dkt. No. 11] (the "Stay Relief Motion")

 asserting, among other things, that the Debtors had breached their obligations under the

 Securities Purchase Agreement and that Discover Growth was owed (i) over $6 million for the

 face amount due on the Debenture, (ii) nearly $15 million for the "Early Redemption Price" and

 (iii) nearly $325 million for monetary damages for the Debtors' purported breaches. See Stay

 Relief Motion, Exhibit 2.

           18.   The Stay Relief Motion was opposed by the Debtors and the Committee, which

 argued, among other things, that the extent, nature and validity of any of Discover Growth's

 claims (if any) have not been determined, and that even if Discover Growth can prove its claim,

 any such claim must be subordinated. See Dkt. Nos. 67 & 68.

 Adversary Proceeding Against Discover Growth

           19.   On July 1, 2019, the Debtors and the Committed filed an adversary complaint

 against Discover [Case No. 19-02033 (VFP), Dkt. No. 1] (the "Complaint").

           20.   On August 2, 2019, Discover filed an answer to the Complaint [Case No. 19-

 02033 (FP), Dkt. No. 4].

           21.   On January 29, 2020, the Debtors and Committee filed a motion for summary

 judgment [Dkt. No. 7], such motion was denied.

           22.   On February 27, 2020, the Debtors and the Committee filed a second motion for

 summary judgment [Dkt. No. 13], which is set to be heard on April 1, 2020.


                                                7

 4438022
Case 19-13273-VFP         Doc 386    Filed 03/24/20 Entered 03/24/20 19:16:56            Desc Main
                                    Document     Page 8 of 15



           23.   Fact discovery is scheduled to close on March 31, 2020 [Dkt. No. 14].

 The Motion

           24.   On June 5, 2019, less than four months after the Petition Date, Discover Growth

 filed the Motion.

           25.   The Committee's Initial Objection and the Debtors' initial objection to the Motion

 were filed on June 25, 2020 [Dkt. Nos. 206 & 208].

           26.   The Motion was adjourned multiple times and no dates for supplemental briefing

 were scheduled.

           27.   In the meantime, on October 21, 2019, this Court entered an order (i) authorizing

 the sale of the Debtors’ anti-eotaxin assets to Alexion Pharma International Operations

 Unlimited Company ("Alexion") free and clear of all liens, claims, encumbrances and interests,

 (ii) approving the Alexion asset purchase agreement, and (iii) authorizing the Debtors to assume

 and assign certain executory contracts and unexpired leases and other related relief [Dkt. No.

 343].

           28.   Shortly prior to the most recent date on which the Motion was set to be heard, the

 Debtors' counsel wrote to the Court on March 18, 2020 indicating, among other things, that the

 parties have not submitted any other pleadings on the Motion since the Motion was filed on June

 5, 2020 and that no additional briefing schedule was provided, and asking how the Court would

 like to address the matter.

           29.   The next day, on March 19, 2020, the Court ordered that any supplemental

 opposition to the Motion be due on March 24, 2020 and that any reply in support of the Motion

 be due by March 27 or 30, 2020 (at Discover Growth's option).




                                                 8

 4438022
Case 19-13273-VFP         Doc 386    Filed 03/24/20 Entered 03/24/20 19:16:56               Desc Main
                                    Document     Page 9 of 15



                                            ARGUMENT

I.         Discover Growth Has Not Established That There Is Cause To Convert The Cases.

           30.   Pursuant to 11 U.S.C. § 1112(b)(1), "on request of a party in interest, and after

 notice and a hearing, the court shall convert a case under this chapter to a case under chapter 7 or

 dismiss a case under this chapter, whichever is in the best interests of creditors and the estate, for

 cause . . . ." As for "cause," the Motion argues that the Debtors' bankruptcy cases were filed in

 bad faith. Citing C—TC 9th Ave, 113 F.3d 1304 (2d Cir. 1997), Discover Growth reviews a

 variety of factors that it alleges compel the conclusion that the Debtors' petitions were filed in

 bad faith. Specifically, Discover Growth alleges in the Motion that:

                 (1) the debtor has only one asset; (2) the debtor has few unsecured
                 creditors whose claims are small in relation to those of the secured
                 creditors; (3) the debtor's one asset is the subject of a foreclosure
                 action as a result of arrearages or default on the debt; (4) the
                 debtor's financial condition is, in essence, a two party dispute
                 between the debtor and secured creditors which can be resolved in
                 a pending state foreclosure action; (5) the timing of the debtor's
                 filing evidences an intent to delay or frustrate the legitimate efforts
                 of the debtor's secured creditors to enforce their rights; (6) the
                 debtor has little or no cash flow; (7) the debtor can't meet current
                 expenses including the payment of personal property and real
                 estate taxes; and (8) the debtor has no employees.

 See Motion at ¶ 30; see also C—TC 9th Ave., 113 F.3d at 1311. Contrary to Discover Growth's

 assertions, and irrespective of the passage of time since the filing of the Motion, a review of

 these factors makes it abundantly clear that the Debtors' filing was not a bad faith filing.

           i.    The Debtors Have Multiple Assets.

           31.   One factor that would suggest a bad faith filing is if the Debtors had only one

 asset. See C—TC 9th Ave., 113 F.3d at 1311. Discover Growth admits in the Motion that the

 Debtors have multiple assets. See Motion, ¶¶ 32 & 33 ("the Debtor's sole potentially income-

 producing assets appear to be the Ceplene and Bert assets").       Indeed, even though the Debtors

                                                   9

 4438022
Case 19-13273-VFP            Doc 386 Filed 03/24/20 Entered 03/24/20 19:16:56                           Desc Main
                                    Document    Page 10 of 15



 have sold their anti-eotaxin assets to Alexion (despite Discover Growth's attempts to sabotage

 the sale by attempting to convert the cases and claiming the iCo license was terminated), the

 Debtors are still in possession of numerous asset lines, including the Ceplene assets, a preclinical

 nano-encapsulated topical formation of cyclosporine-A for the treatment of atopic dermatitis and

 psoriasis, and own a clinical-stage topical formulation of amitriptyline and ketamine (Amiket)

 for the treatment of neuropathic pain. See Declaration of Anthony Fiorino in Support of the

 Debtors' Opposition to the Motion of Discover Growth Fund, LLC for Relief From the

 Automatic Stay, dated March 13, 2019 ("Fiorino Declaration") [Dkt. No. 67], ¶¶ 13 & 15.

 Therefore, this factor does not weigh in favor of conversion.

           ii.    The Debtors Are Multiple Entities With Numerous Unsecured Creditors And No
                  Secured Creditor.

           32.    Another factor that may suggest a bad faith filing is where a debtor has few

 unsecured creditors whose claims are small in relation to those of the secured creditors. See C—

 TC 9th Ave., 113 F.3d at 1311. The Debtors' schedules list nearly 200 non priority unsecured

 creditors in Schedule E/F—140 for Immune Inc., 34 for Immune Ltd. 5, 11 for Cytovia, 3 for

 Immune Pharmaceuticals USA Corporation. See Case No. 19-13273 [Dkt. No. 62], Case No. 19-

 13710 [Dkt. No. 18], Case No. 19-13896 [Dkt. No. 13], Case No. 19-13902 [Dkt. No. 15]. In

 addition, proofs of claim were filed by 69 creditors. Moreover, for the reasons more thoroughly

 explained in numerous pleadings before this Court, both in these joint administered bankruptcy

 cases and in the adversary proceeding pending against Discover Growth, Discover Growth

 should not be viewed as secured creditor due to, among other things, the subordination

 provisions of the Bankruptcy Code and its representation in the document giving rise to its

 claims that it was an experienced investor which understood the economic risk it was taking on

 5
  In the near term, the Committee will be filing motions in this Court regarding the Immune Ltd. Chapter 11 case,
 which motions the Committee views as aiding the formulation of a Chapter 11 plan in these cases.
                                                         10

 4438022
Case 19-13273-VFP             Doc 386 Filed 03/24/20 Entered 03/24/20 19:16:56                             Desc Main
                                     Document    Page 11 of 15



 with its "Securities" investment and that it could afford a "complete loss" of its "Securities"

 investment. See Securities Purchase Agreement, III.C.3. Accordingly, this factor does not

 weigh in favor of conversion.

           iii.    The Debtors Do Not Have Only One Asset That Is Subject To Foreclosure.

           33.     The Debtors have more than one asset and none are the subject of a foreclosure

 action as a result of arrearages or default on the debt. Rather, Discover Growth invested $2

 million into Immune Inc. pursuant to a Securities Purchase Agreement and then attempted a fire

 sale in St. Thomas, U.S. Virgin Islands on President's Day (a federal holiday) ten days after

 purported alleged default notice (see Fiorino Declaration, ¶ 49). Therefore, this factor does not

 weigh in favor of conversion.

           iv.     The Debtors' Bankruptcy Cases Are Not A Two Party Dispute.

           34.     Courts have looked to whether "the debtor's financial condition is, in essence, a

 two party dispute between the debtor and secured creditors which can be resolved in the pending

 state foreclosure action." See C—TC 9th Ave., 113 F.3d at 1311. Although Discover Growth's

 endless self-centered, nonsensical 6, and aggressive actions in these cases may lead one to think

 otherwise, approximately 200 creditors are relying on the efforts of the Debtors and the three-

 member Committee to maximize value. Further, any purported lien of Discover Growth would

 be limited to only certain of Immune Inc.'s assets, subordinated, and transferred to the estates

 pursuant to section 510(c)(2) of the Bankruptcy Code such that any "foreclosure action" by



 6
   One would think Discover Growth would have been supportive of the Debtors' efforts to obtain value for the
 benefit of all creditors. Unfortunately, as has been true throughout these cases, Discover Growth has done nothing
 to help these estates and instead has taken actions in its attempt to destroy these estates. For example, Discover
 Growth supported the argument that the Debtors could not pursue a sale of the anti-eotaxin assets because of the iCo
 license termination. In addition to its nonsensical position regarding the iCo license, it should not be forgotten that
 the Court had to overrule Discover Growth's objection that it would not be beneficial for the estates to enter into the
 license agreement for the Ceplene assets, which transaction brought $100,000.00 into the estates and enabled the
 estates to preserve those assets.
                                                           11

 4438022
Case 19-13273-VFP              Doc 386 Filed 03/24/20 Entered 03/24/20 19:16:56                              Desc Main
                                      Document    Page 12 of 15



 Discover Growth will not present a resolution here. 7 Moreover, "Chapter 11 filings arising out

 of a two-party dispute or triggered by state courts proceedings do not per se constitute bad faith

 filings." See In re Allen, 2013 WL 1952338 at *10 (Bankr. D.N.J. May 10, 2013). Thus, this

 factor does not weigh in favor of conversion.

           v.      The Timing of the Bankruptcy Filing Does Not Indicate Bad Faith.

           35.     As previously detailed, the Committee disagrees that Discover Growth is a

 secured creditor and disputes any contention that Discover Growth's efforts in attempting the sale

 were legitimate. The Debtors' petitions were filed to preserve assets rightfully belonging to the

 estates. See Fiorino Declaration, ¶¶ 49-51; see, e.g., In re MGN Co., III, 116 B.R. 654, 658

 (Bankr. S.D. Ind. 1989) (debtors often file on the eve of foreclosure on a major asset).

 Therefore, this factor does not weigh in favor of conversion.

           vi.     The Debtors' Operations Are Paused To Preserve Assets For The Estates.

           36.     Discover Growth attempts to argue that the cash flow and number of employees is

 also an indicia of bad faith, but the Debtors purposely paused operations to preserve their assets,

 and the sale proceeds resulting from the Alexion sale and from prospective sales of the Ceplene

 and other assets may garner sufficient funds to cover administrative expenses and provide a

 dividend to unsecured creditors. Therefore, these items are not indicative of a bad faith filing

 and do not support conversion.




 7
   The Debtors and the Committee contest Discover Growth's purported claim and lien and believe that, among other
 things, any such claim must be subordinated under section 510(b) of the Bankruptcy Code and any lien related to
 that subordinated claim should be transferred to the estates consistent with section 510(c)(2) of the Bankruptcy
 Code. Congress contemplated that a lien may be associated with a subordinated claim and thus, section 510(c)(2)
 provides a vehicle for the lien to be transferred to the estates. 11 U.S.C. § 510(c)(2) (stating, "Notwithstanding
 subsections (a) and (b) of this section, after notice and a hearing, the court may . . . order that any lien securing such
 a subordinated claim be transferred to the estate.") (emphasis added).
                                                            12

 4438022
 Case 19-13273-VFP         Doc 386 Filed 03/24/20 Entered 03/24/20 19:16:56                Desc Main
                                  Document    Page 13 of 15



II.         Conversion Is Not In The Best Interests Of The Debtors' Creditors And The Estates.

            37.   In addition to failing to provide sufficient cause for conversion, Discover Growth

  fails to address section 1112(b)(2) of the Bankruptcy Code, which states:

                  The court may not convert a case under this chapter to a case under
                  chapter 7 or dismiss a case under this chapter if the court finds and
                  specifically identifies unusual circumstances establishing that
                  converting or dismissing the case is not in the best interests of
                  creditors and the estate, and the debtor or any other party in
                  interest establishes that—
                          (A) there is a reasonable likelihood that a plan will be
                          confirmed within the timeframes established in sections
                          1121(e) and 1129(e) of this title, or if such sections do not
                          apply, within a reasonable period of time; and
                          (B) the grounds for converting or dismissing the case
                          include an act or omission of the debtor other than under
                          paragraph 4(A)—
                                   (i) for which there exists a reasonable justification
                                   for the act or omission; and
                                   (ii) that will be cured within a reasonable period of
                                   time fixed by the court.

  11 U.S.C. § 1112(b)(2) (emphasis added).

            38.   Discover Growth's Motion chiefly complained that the Debtors' assets had not yet

  been sold and questioned whether they ever would be sold (all the while objecting to nearly

  every attempt at a sale transaction).       Despite Discover Growth's skepticism and constant

  counterproductive actions, the Debtors, with the assistance of the Committee, achieved a sale to

  Alexion. Moreover, it bears mentioning that much of what was contained in the Motion turned

  out to be false. For example, contrary to Discover Growth's insistence that its asserted liens are

  indisputable (see Motion, ¶¶ 2 & 34), an adversary proceeding was commenced seeking to

  among other things, subordinate Discover Growth's purported liens and seek damages from

  Discover Growth. It is anticipated that Discover Growth will once again "cry wolf" that the

  Debtors and Committee cannot complete a transaction for the Debtors' remaining product lines,


                                                   13

  4438022
Case 19-13273-VFP         Doc 386 Filed 03/24/20 Entered 03/24/20 19:16:56                  Desc Main
                                 Document    Page 14 of 15



 similar to how Discover Growth mistakenly contended that the Debtors "lost" the iCo license and

 could not complete a sale of the anti-eotaxin assets. The Court should reject the position of

 equity investor Discover Growth and give the Debtors/Committee a further opportunity to

 complete a transaction (and Chapter 11 plan) for the benefit of all creditors of these estates.

           39.   While these cases are uniquely challenging given the complex, scientific and

 technical expertise surrounding and necessary for any disposition of the Debtors' assets, the

 Debtors' exclusivity periods should be extended so they can continue working toward an

 additional sale (or sales) and a disclosure statement and plan that will establish a liquidating trust

 as a vehicle for a Committee appointed trustee to (i) pursue avoidance actions, (ii) pursue actions

 against the Debtors' directors and officers, which were preserved for the benefit of the estates

 thanks to the Committee's appropriate objection [Dkt. No. 165] to the Motion for an Order

 Granting First Insurance Funding Relief from the Automatic Stay to Terminate Premium

 Finance Agreement Nunc Pro Tunc To Petition Date And Granting Related and the Committee's

 timely notice of claim to the insurers, (iii) collect any remaining Alexion sale proceeds that are

 currently held in Israel by the Official Receiver after the administration of Immune Ltd.'s estate

 in Israel, and (iv) potentially make distributions of cash and/or shares to general unsecured

 creditors pursuant to the terms of any further transaction regarding the Debtors' remaining assets.

           40.   Moreover, to fight the obstinance of Discover Growth and achieve justice for

 creditors, the Debtors and the Committee have been diligently prosecuting the adversary

 proceeding against Discover Growth. Following a failed attempt at mediation, the Debtors and

 the Committee have filed two summary judgment motions.




                                                  14

 4438022
Case 19-13273-VFP        Doc 386 Filed 03/24/20 Entered 03/24/20 19:16:56              Desc Main
                                Document    Page 15 of 15



           41.   Discover Growth's impatience is simply not sufficient basis to argue that a plan

 will not be confirmed within a reasonable period of time.           Accordingly, conversion is

 inappropriate and the Debtors' exclusivity periods should be extended.

                                         CONCLUSION

           WHEREFORE, the Committee respectfully requests that the Court deny the Motion,

 extend the Debtors' exclusivity periods, and award the Committee such other and further relief as

 the Court deems just and appropriate.

 Dated: March 24, 2020                         PORZIO, BROMBERG & NEWMAN, P.C.
                                               Counsel to the Official Committee of Unsecured
                                               Creditors

                                         By:    /s/ John S. Mairo
                                               John S. Mairo, Esq.
                                               Kelly D. Curtin, Esq.
                                               100 Southgate Parkway
                                               Morristown, New Jersey 07962
                                               Telephone: (973) 538-4006
                                               Email: jsmairo@pbnlaw.com
                                                       kdcurtin@pbnlaw.com




                                                15

 4438022
